11/17/2022


         IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 22-0456
                  Supreme Court Cause No. DA 22-0456


 IN THE MATTER OF THE ESTATE OF
                                                    ORDER GRANTING
 HORATIO W. BURNS,                                 EXTENSION OF TIME
                                  Deceased.
                                                  FOR COURT REPORTER
                                                  TO FILE TRANSCRIPTS

      Pursuant to Appellant’s Motion for an Extension of Time for Court Reporter

to Transmit Record, pursuant to Rule 9(4) of the Montana Rules of Appellate

Procedure, and for good cause appearing,

      IT IS HEREBY ORDERED that the Court Reporter shall have to and until

February 15, 2023, in which to file the transcripts in the above matter.

      The Clerk is directed to provide a copy of this Order to all counsel of record

and to the Court Reporter.




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                            November 17 2022